Citation Nr: 1232785	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for exogenous obesity.

2.  Entitlement to service connection for left knee patellar tendonitis (left knee disability).

3.  Entitlement to an initial compensable evaluation for calcaneal spur of left foot (left heel spur).

4.  Entitlement to an initial compensable evaluation for residuals of a right ankle strain (right ankle disability).

5.  Entitlement to an initial compensable evaluation for hypertension.

6.  Entitlement to an initial compensable evaluation in excess of 10 percent for erectile dysfunction.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the cervical spine.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) and a February 2009 rating decision of the San Juan, Puerto Rico, RO.  In April 2008, the Veteran requested that jurisdiction of his claim be transferred to Puerto Rico, which is where he resides.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.

The March 2008 rating decision denied service connection for left knee patellar tendonitis and exogenous obesity and granted service connection for left calcaneal spur, residuals of right ankle strain, hypertension, and erectile dysfunction, all evaluated as noncompensably (0 percent) disabling, effective January 16, 2008.

The February 2009 rating decision granted service connection for degenerative changes at C4-C5, C5-C6, and C6-C7, evaluated as 10 percent disabling, effective January 17, 2008.  This rating decision also denied entitlement to TDIU.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.

The issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran originally claimed left ankle instability on his VA Form 21-526 Veteran's Application for Compensation.  His September 2007 pre-separation examination shows diagnoses of a resolved left ankle strain and a current left calcaneal spur.  The RO, accordingly, awarded service connection for a left foot calcaneal spur; however, it failed to address the Veteran's claim for service connection for a left ankle disability.  The Veteran has continued to present with complaints of a left ankle disability upon VA examinations in March 2009 and March 2010, which he has related to service.  As this is may be a separate and distinct disability from the Veteran's service-connected left foot disability, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a total disability evaluation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Exogenous obesity is not a disability for which service connection can be awarded.

2.  The competent and credible evidence does not show that the Veteran's left knee disorder is related to his military service.

3.  Throughout the rating period on appeal, the Veteran's left foot disability has been characterized by tenderness, complaints of numbness in the toes, some abnormal weight bearing and a decrease in the Veteran's ability to execute his activities of daily living, representing a moderate foot injury.
	
4.  Throughout the rating period on appeal, the Veteran's right ankle disability has been characterized by no more than moderate limitation of motion.

5.  Throughout the rating period on appeal, the Veteran's hypertension has been controlled by medication; systolic pressure has not been shown to be predominantly 160 or higher and diastolic pressure has not been shown to be predominantly 100 or more, either historically or during the appeals period.

6.  Throughout the rating period on appeal, the Veteran's erectile dysfunction has been characterized by loss of erectile power, but with no physical deformity of the penis.

7.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been characterized by pain, limitation of forward flexion to 40 degrees, and limitation of combined range of motion of the cervical spine to 230 degrees; there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and his cervical spine disability does not result in incapacitating episodes.


CONCLUSIONS OF LAW

1.  Service connection for exogenous obesity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.1 (2011).

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  The criteria for an initial disability rating of 10 percent, but no higher, for left heel spur have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5280, 5284 (2011).

4.  The criteria for an initial compensable rating for residuals of a right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

5.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2011).

6.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, Diagnostic Code 7522 (2011).

7.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's erectile dysfunction, left ankle disability, right ankle disability, hypertension, and cervical spine disability claims arises from appeals of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the claim of service connection for left patellar tendinitis, the Veteran was sent a letter in September 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The September 2007 communication did not address the Veteran's obesity claim.  However, as will be explained in the body of this decision, such claim is denied as a matter of law.  As such, the lack of notice is not prejudicial in this case and no corrective notice is required.  

For the foregoing reasons, no further development is required with respect to the duty to notify for any of the issues being adjudicated at this time.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record, including the Veteran's April 2009 statements, indicates that he has been awarded Social Security Administration  (SSA) disability benefits.  The SSA records have not been obtained.  Generally, VA's duty to assist requires that all relevant records be obtained.  SSA records are relevant, and VA must obtain the SSA records, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, the Veteran has not identified, and the record does not indicate, that the SSA decision pertains to his claimed left knee disability, erectile dysfunction, left ankle disability, right ankle disability, hypertension, and cervical spine disability or that the SSA records may otherwise relate to those disorders.  Instead, he has specifically stated that he is in receipt of SSA benefits for the disabilities for which he was medically retired from the military.  In this case, his psychiatric and lumbar spine disabilities.  Consequently, the Board need not remand this matter in order to attempt to obtain the SSA records.  See Golz, 590 F.3d. at 1323.  As noted in the remand section, however, the record does indicate that the Veteran is in receipt of SSA benefits in conjunction with other service connected disabilities.  Therefore, these records are to be sought in conjunction with the Veteran's TDIU claim.

Additionally, the Board notes that the Veteran has submitted two documents in Spanish relating to his divorce.  Unfortunately, only one of these documents has been translated.  However, as the issue of dependency is not currently on appeal, the Board will proceed with appellate consideration of the disability claims at this time.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Exogenous Obesity

At the time of his separation, the Veteran was noted to be moderately obese.  See September 2007 VA Examination.  Additional service treatment records show weight gain during service and the Veteran's participation in a weight control program.  See e.g., January 2007 Service Treatment Records.  Moreover, the Board acknowledges that the post-service treatment records continue to show that the Veteran is obese.  

Despite the above, a grant of service connection is not warranted here.  Indeed, 
obesity is not a condition for which service connection can be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities).  VA's rating schedule does not contemplate a separate disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, a disability manifested by chronic obesity is not shown by the evidence of record.

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against his claim.

Accordingly, service connection for obesity is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Knee Disability

The Veteran seeks service connection for left knee patellar tendonitis.  See September 2007 claim.  

The service treatment records confirm treatment for left knee patellar tendonitis in February 2005.  Thus, the in-service occurrence requirement has been met.  See Davidson, 581 F.3d 1313.

The current disability requirement, however, has not met during the pendency of this appeal.  Service connection presupposes a current diagnosis of the claimed disability.  See Brammer, 3 Vet. App. 223, 225; Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The post-service medical evidence does not reveal treatment for, complaints of or a diagnosis of a current chronic left knee disability.  Indeed, the record suggests that the Veteran's left knee condition resolved during service.  Although left peroneal tendonitis is frequently cited as part of the Veteran's past medical history, his service treatment records do not show additional treatment for this condition after February 2005.  In his August 2007 Report of Medical History, the Veteran noted a history knee trouble, referring to his treatment for left knee patellar tendonitis in February 2005.  At that time, the examiner found no current left knee issues.  See August 2007 Report of Medical History, Examiner's Summary; see also September 2007 Radiology Report; September 2007 VA Examination.  Absent a current disability, service connection is not warranted.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for left knee patellar tendonitis, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.

Disability Evaluations - Generally

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The rating of the same disability under various diagnostic codes, pyramiding, is to be avoided.  38 C.F.R. § 4.14.  This does not preclude the assignment of separate disability rating for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Left Foot Calcaneal Spur (Left Heel Spur)

The Veteran seeks an initial compensable evaluation for his service-connected left foot disability, characterized as a left foot calcaneal spur.  As noted in the introduction, he initially submitted a claim of entitlement to service connection for a left ankle disability, which has yet to be adjudicated by the RO and has accordingly been referred for adjudication.  Additionally, service connection for left foot tarsal tunnel syndrome was denied in an August 2010 rating decision.  

The Veteran's left foot disability has been rated as noncompensable in accordance with the rating criteria of Diagnostic Code 5284, which provides criteria for rating other foot injuries.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.20.  A moderate foot injury warrants a 10 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  Id.  Actual loss of use of the foot warrants a 40 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

Under Diagnostic Code 5276, a 10 percent evaluation for pes planus is assigned for moderate disability with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  A 20 percent disability evaluation is warranted for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Due to similar symptomatology, plantar fasciitis may be evaluated as analogous to pes planus.

The evidence of record shows a left calcaneal spur.  See September 2007 VA Pre-separation Examination, April 2008 MRI, September 2008 x-ray; see also October 2008 x-rays (showing a calcaneal enthesopathy).  Likewise, the evidence of record shows plantar fasciitis.  See April 2008 MRI, March 2009 VA Examination.  An August 2007 examination during service noted a chronic left arch problem or pes planus (flat feet).  The September 2007 pre-separation examination, however, found no evidence of pes planus.  The March 2010 VA examiner noted tenderness to palpation over the left heel area and left foot plantar fascia.  

While the March 2009 VA examiner noted no evidence of abnormal weight bearing, ankle instability, tendon abnormality or angulation, the March 2010 VA examiner found evidence of abnormal weight bearing and abnormal shoe wear pattern.  Likewise, the examination reports differed as to what effect the Veteran's left foot disability had on his activities of daily living.  The March 2009 examiner noted that the Veteran's left foot disability prevented exercise and sports; had a moderate effect on chores, recreation, traveling, bathing, dressing, grooming and driving; and, had a mild effect on toileting and feeding.  The March 2010 examiner found that the Veteran's left heel pain, in concert with left ankle pain and numbness of the toes, prevented sports, chores and shopping and had a severe effect on exercise and bathing, but no effect on recreation, traveling, feeding, dressing or toileting.  See March 2010 VA Examination.

Based on the above, the Board finds that the Veteran's left foot disability most nearly approximates the criteria for a 10 percent initial disability rating.  A 10 percent rating is warranted for a moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The record contains x-ray evidence of a left foot plantar calcaneal spur, a diagnosis of plantar fasciitis, and subjective complaints of numbness of the toes of the left.  Additionally, the March 2009 and March 2010 VA examinations confirm tenderness in the left foot and indicate that this disability affects the Veteran's ability to execute his activities of daily living.  Furthermore, the March 2010 VA examination report noted abnormal weight bearing.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by a moderately severe foot injury.  Id.  At present, however, there is no competent medical opinion that has characterized the Veteran's left foot disability as moderately severe, as is required for the next higher evaluation under this diagnostic code.  Likewise, despite evidence of abnormal weight-bearing, the record does not show objective evidence of marked deformity or callosities as would be required for a higher disability evaluation for severe unilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board has also considered whether evaluation under a different diagnostic code is more appropriate.  However, there is no medical evidence of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion/nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), and on review, an analogous rating pursuant to any of these codes is not warranted.  See generally, 38 C.F.R. § 4.71a.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the newly assigned 10 percent disability rating, and no higher. 

Thus, the Board determines that the preponderance of the evidence is in favor of the assignment of a 10 percent, but not more, disability rating for the Veteran's left foot disability throughout the course of the appeal.  38 C.F.R. § 4.7.

Right Ankle Strain (Right Ankle Disability)

The Veteran alleges entitlement to an increased disability rating for his service-connected right ankle disability.  The Board notes that the Veteran is in receipt of a separate disability evaluation for radiculopathy of the right lower extremity.  See September 2008 Rating Decision.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the ankle is evaluated under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under this diagnostic code moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Additionally, ankylosis of the ankle is evaluated under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted for ankylosis of the ankle in planter flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 30 percent evaluation is warranted for ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

The evidence of record does not show limitation of motion or ankylosis of the right ankle.  At the time of his March 2010 VA examination, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, which represents full range of motion, without evidence of pain on active motion.  See 38 C.F.R. § 4.71a, Plate II.  There was no joint ankylosis.  Likewise, physical examination of the right ankle was negative.  There was no evidence of ankle instability, tendon abnormality or angulation.  Indeed, the Veteran presented solely with complaints of right foot numbness.  No other evidence of record demonstrates additional right ankle findings.

Based on the above, the Veteran's right ankle disability most nearly approximates the criteria for the current noncompensable (0 percent) disability evaluation and no more.  A compensable rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires limitation of motion that is at least moderate in degree.  See 38 C.F.R. § 4.71a.  In this case, while the Veteran sprained his right ankle in service, there is no residual loss of range of motion and no painful motion upon examination.  His symptoms are essentially limited to his subjective complaints of right foot numbness, but, absent some loss of range of motion, this alone is insufficient to yield a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, despite his subjective complaints of numbness, the objective evidence of record does not show any additional functional limitation due to this numbness that are tantamount to the moderate degree of limitation required to achieve the higher 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moreover, as the Veteran is currently in receipt of a separate disability evaluation for radiculopathy of the right lower extremity, additional compensation for the same neurological symptoms is to be avoided as impermissible pyramiding.  38 C.F.R. § 4.14.  As such, a higher evaluation based on limitation of motion is not available here.  Id.  

The Board has also considered whether a compensable disability evaluation is available under another diagnostic criteria pertaining to the ankle.  The other diagnostic codes that pertain to ankle disabilities do not enable a grant of a compensable rating because the Veteran does not have ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), astragalectomy (Diagnostic Code 5274), or x-ray evidence of arthritis (Diagnostic Code 5003).  See 38 C.F.R. § 4.71a.  As noted at the VA examination, there is no objective abnormality of the right ankle.

In reaching the above determinations, the Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for an initial compensable rating for his right ankle disability. See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Hypertension

Hypertension is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For purposes of this section, the term hypertension is defined as diastolic blood pressure that is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Id.

A 10 percent evaluation is warranted for hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.

In this case, the record reflects that the Veteran takes continuous hypertensive medication for control of his blood pressure.  See e.g., September 2007 Pre-Separation Physical; March 2009 VA Examination.  

At the time of his September 2007 pre-separation physical, the Veteran's hypertension was controlled with medication.  His blood pressure was measured at 140/92, 142/92 and 144/94.  There was no evidence of hypertensive retinopathy or congestive heart failure.

VA examinations and outpatient treatment records since the Veteran's separation have consistently shown diastolic readings below 100 and systolic readings below 160.  While noting that the Veteran treats his hypertension with medication, the March 2009 VA examiner found the Veteran's blood pressure to be 140/80.  Similarly, the March 2010 VA examiner recorded blood pressure readings of 145/95 and noted that the Veteran was following a low sodium diet and required continuous medication to control his hypertension.  No additional functional impairment has been associated with this disability.

Based on the above, the Veteran's hypertension most nearly approximates the criteria for the current noncompensable evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The record shows diastolic readings predominantly below 100 and systolic readings predominantly below 160.  While the Veteran currently treats his hypertension with medication, there is no indication of a history of diastolic pressure predominantly 100 or above.  See id.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's hypertension throughout the course of the appeal.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for an initial compensable rating for the service-connected hypertension; there is no doubt to be resolved; and an initial compensable rating for the service-connected hypertension is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Erectile Dysfunction

The Veteran alleges entitlement to an initial compensable evaluation for his service-connected erectile dysfunction.  The Board notes that special monthly compensation has been awarded for loss of use of a creative organ.  

If the rating criteria does not contain a diagnostic code for the specific disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20. 

While no diagnostic code specifically addresses the diagnosis of erectile dysfunction, Diagnostic Code 7522 does contemplate loss of erectile power, which is precisely the symptomatology described by the Veteran in this case.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code and the Veteran has not identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veterans disability under this diagnostic code. 

Under this Diagnostic Code 7522, a 20 percent disability evaluation is available for deformity of the penis with loss of erectile power, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  As the rating schedule does not provide a zero percent rating for this diagnostic code, failure to meet the requirements for a compensable rating shall result in the assignment of a noncompensable (0 percent) rating.  38 C.F.R. § 4.31.

During his September 2007 pre-separation physical, the Veteran reported experiencing difficulties with erections since March 2007.  He denied any difficulties starting to urinate or with urinary incontinence.  His urine flow was normal.  The Veteran was diagnosed with erectile dysfunction.  He was prescribed Levitra, which improved the symptoms.  Upon physical examination, the palpation of the penis, testicles, epididymides and spermatic cords was within normal limits.

The March 2010 VA examiner found that the Veteran was experiencing erectile dysfunction, most likely due to medication.  Vaginal penetration was not possible without oral medication.  The Veteran reported experiencing a weak or intermittent urine flow, dribbling, urinary frequency and nocturia, but there was no history of urinary leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis or hydronephrosis.  Physical examination found normal testicles and penis, with a varicocele on the left side.

In light of the aforementioned evidence, the Board concludes that an initial compensable rating for erectile dysfunction is not warranted at any time during the period covered by this appeal.  The Veteran does experience loss of erectile power, but no genital deformity is shown.  Indeed, the disorder is noted to be most likely associated with medications taken for his service-connected disabilities.  Therefore, a higher, compensable rating under the most appropriate analogous Diagnostic Code 7522 is not warranted.

Cervical Spine Disability

The Veteran is service-connected for cervical spine disability, evaluated as 10 percent disabling, effective January 16, 2008.  He has appealed that initial evaluation.  See Fenderson, 12 Vet. App. 119. 

Disabilities of the spine, including degenerative arthritis of the spine, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Throughout the appeals period, the Veteran's range of motion of the cervical spine has been limited to 40 degrees of forward flexion, without additional functional impairment or limitation of motion upon repetitive motion or as to due to pain.  See March 2010 VA Examination.  Additionally, the Veteran's combined range of motion of the cervical spine was 230 (based on 40 degrees flexion, 40 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 45 degrees left rotation, and 45 degrees right rotation).  Id.  There is no evidence of ankylosis.

An October 2008 MRI demonstrated reversal of the cervical lordosis, which may be seen with muscle spasms versus positioning, and degenerative changes.  However, the March 2010 VA examiner found the Veteran's posture to be normal.  Likewise, the March 2010 examiner found no gibbus, kyphosis, scoliosis, reverse lordosis, ankylosis, or atrophy.  There was evidence of muscle spasms, guarding, pain with motion, tenderness and weakness, but the examiner ascertained that the muscle spasms, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contours.  Motor strength, reflexes and sensation were full.  There was objective evidence of pain on motion and pain following repetitive motion, but no associated additional limitation of motion after three repetitions.

The Veteran has reported worsening neck pain and radiation of that pain to his shoulders.  See March 2010 VA Examination.  He denied any incapacitation episodes in the past 12 months attributable to his cervical spine disability.  

Based on the above, the Veteran's cervical spine disability most nearly approximates the criteria for the current 10 percent disability evaluation and no more.  The range of motion measurements listed above do not meet the criteria for a 20 percent evaluation and the record does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, despite his subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to this pain that are tantamount to the degrees of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  As such, a higher evaluation based on limitation of motion is not available here.  Id.  

Although an October 2008 MRI indicated the possibility of reversal of the cervical lordosis attributable to muscle spasms, upon VA examination in March 2010 posture was determined to be normal.  Additionally the Veteran's guarding and muscle spasms were not determined to be of such a severity to be responsible for abnormal gait or abnormal spinal contours.  There is no other medical evidence of record, showing that the requirements for a higher rating of 20 percent were met or approximated. 

Moreover, the Veteran has not been diagnosed with disc disease and that the evidence does not reflect any incapacitating episodes related to his cervical spine disability.  While the Veteran reported one instance of an incapacitating episode requiring bed rest prescribed by a physician, that episode was related to his separately service connected lumbar spine disability and is not the subject of this appeal.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.  For these reasons, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's cervical spine disability throughout the entirety of the rating period on appeal.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Note 1, associated neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  As such, the Board has also considered the extent of these symptoms.  At the time of his September 2007 pre-separation examination, the Veteran's motor strength, sensation and reflexes were intact in the upper extremities.  With regard to neurologic manifestations associated with the service-connected cervical spine disability, sensory and motor function was within normal limits upon evaluation in September 2007 and March 2010.  Additionally, all the examinations of record noted that reflexes were full in the upper extremities.  Thus, no neurological abnormalities have been associated with this disability.

In sum, the Board finds that, at no time during the pendency of this claim has the Veteran's cervical strain warranted an evaluation in excess of 10 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis or higher blood pressure readings, but the medical evidence reflects that those manifestations are not present in this case.

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

ORDER

Service connection for exogenous  obesity is denied.

Service connection for patellar tendonitis is denied.

Throughout the pendency of this appeal, an initial disability rating of 10 percent, but no higher, for a left foot disability is granted.

An initial compensable rating for a right ankle strain is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for erectile dysfunction is denied.

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.


REMAND

The Veteran alleges entitlement to a TDIU.  Total disability ratings for compensation may be assigned, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Currently, service connection is in effect for nine disabilities, including a 50 percent evaluation for posttraumatic stress disorder, a 40 percent evaluation for lumbar degenerative arthritis, a 10 percent evaluation for a cervical spine disability, a 10 percent rating for post-concussive headaches, a 10 percent evaluation for right lower extremity radiculopathy, a 10 percent rating for left foot disability, a noncompensable (0 percent) evaluation for a right ankle disability, a noncompensable evaluation for hypertension and a noncompensable evaluation for erectile dysfunction.  Throughout the entire appeals period, the Veteran's combined disability evaluation meets the threshold requirements for 38 C.F.R. § 4.16(a).

The question for consideration is whether the Veteran is unemployable (meaning unable to secure and follow a substantially gainful occupation) due to his service connected disabilities.  In this regard, the Board notes that the Veteran has stated that he has been unable to work since his separation from the military.  While the record does contain some opinions of employability based on single service connected disabilities, an additional medical examination and opinion is necessary to address the effect of the Veteran's service-connected disabilities in concert on his employability.

Additionally, the Veteran has reported that he is receiving Social Security Administration (SSA) benefits.  He has specifically asserted, in April 2009 and September 2010, that he is receiving disability benefits for the same disabilities for which he underwent a Medical Board (i.e. psychiatric and lumbar spine) and for which service connection has been awarded.  The current record includes a February 2010 request for SSA records, but not a response.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be so informed.

2.  Upon completion of the above, afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities (PTSD, cervical spine disability, lumbar spine disability, post-concussive headaches, right lower extremity radiculopathy, right ankle disability, left foot disability, hypertension, and erectile dysfunction), irrespective of any nonservice-connected disabilities, prevent him from securing and following a substantially gainful occupation. 

3.  After the above development is completed, readjudicate the TDIU claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


